*291Appeal from judgment, Supreme Court, New York County (Emily Jane Goodman, J), entered November 17, 2003, which denied the petition and dismissed the proceeding brought pursuant to CPLR article 78 to compel respondent to produce certain documents pursuant to the Freedom of Information Law, unanimously dismissed as moot, without costs.
Inasmuch as the disputed documents have been produced, the appeal is moot (see e.g. Matter of Braxton v Commissioner of N.Y. City Police Dept., 283 AD2d 253 [2001]). Regardless of whether appellant raises significant or important questions not previously passed on, we are not persuaded that there is an appreciable likelihood that the claim appellant presses will recur or is one that typically evades review (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). Concur—Tom, J.P., Marlow, Ellerin, Williams and McGuire, JJ.